

116 HR 6480 IH: Global Pandemic Planning Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6480IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Cicilline (for himself, Mr. García of Illinois, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President, after the World Health Organization declares a global pandemic, to report to the Congress on the status of Federal planning to respond to the pandemic.1.Short titleThis Act may be cited as the Global Pandemic Planning Act. 2.Report on Federal planning to respond to any declared pandemicNot later than 14 days after the date on which the World Health Organization declares any global pandemic, the President shall submit to the Congress a report on the status of Federal planning to respond to the pandemic, including with respect to—(1)the status of planning and logistics for the delivery of health care, including the equipment and medical supplies expected to be required to respond effectively to the pandemic, including with respect the capacity of the United States health care system to handle a surge in patients; and(2)any planned use or consideration of use of the authorities provided under the Defense Production Act of 1950.